United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2318
                                    ___________

Jennifer Miles,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Bellfontaine Habilitation Center,      *
                                       *      [PUBLISHED]
             Appellee.                 *
                                  ___________

                              Submitted: April 6, 2007
                                 Filed: April 12, 2007
                                  ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Jennifer Miles (Miles) appeals from the district court’s dismissal of her pro se
Title VII employment discrimination and Family and Medical Leave Act (FMLA)
action against Bellefontaine Habilitation Center (the Center). Upon de novo review,
see Atkinson v. Bohn, 91 F.3d 1127, 1128 (8th Cir. 1996) (per curiam); Thomas v.
FAG Bearings Corp., 50 F.3d 502, 504 (8th Cir. 1995), we affirm in part and reverse
in part.

      The district court properly dismissed with prejudice Miles’s FMLA claim,
which was brought under FMLA’s self-care provisions. As an agency of the state of
Missouri, see Mo. Const. art. IV, § 12; Mo. Rev. Stat. § 630.003.1, .5, the Center is
entitled to Eleventh Amendment immunity from the claim, see Townsel v. Missouri,
233 F.3d 1094, 1096 (8th Cir. 2000), overruled in part by Nev. Dep’t of Human Res.
v. Hibbs, 538 U.S. 721, 735-37 (2003); cf. Brockman v. Wyo. Dep’t of Family Servs.,
342 F.3d 1159, 1164, 1165 n.3 (10th Cir. 2003) (construing effect of Hibbs and
concluding immunity was not abrogated for self-care under FMLA).

       We conclude, however, the district court improperly dismissed Miles’s Title VII
claim for failure to plead sufficiently she had exhausted her administrative remedies.
Miles’s complaint needed only to contain a “short and plain statement” establishing
the court’s jurisdiction and her entitlement to relief. See Fed. R. Civ. P. 8(a). While
Miles was required to exhaust her administrative remedies with the Equal
Employment Opportunity Commission (EEOC) before bringing suit, see Williams v.
Little Rock Mun. Water Works, 21 F.3d 218, 222 (8th Cir. 1994), failure to exhaust
administrative remedies is an affirmative defense that a defendant must prove, see
Miller v. Runyon, 32 F.3d 386, 388 (8th Cir. 1994). Miles stated in her form
complaint she filed a charge with the EEOC concerning the alleged discrimination and
retaliation described in her complaint, and she attached a right-to-sue letter the EEOC
issued in January 2006. Defendant’s motion to dismiss did not challenge this
statement. We know of no authority requiring Miles to attach her EEOC charge to her
complaint, or to provide additional support for her unchallenged complaint
allegations.

       Therefore, we reverse the dismissal of Miles’s Title VII claim and remand for
further proceedings consistent with this opinion. In all other respects, we affirm the
judgment of the district court.
                       ______________________________




                                         -2-